UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04813 Dreyfus Investment Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 9/30/15 The following N-Q relates only to Dreyfus/Standish Global Fixed Income Fund and does not affect other series of the Registrant with a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q will be filed for those series, as appropriate. FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus/Standish Global Fixed Income Fund September 30, 2015 (Unaudited) Coupon Maturity Principal Bonds And Notes96.3% Rate (%) Date Amount ($) a Value ($) Australia10.1% Australian Government, Sr. Unscd. Bonds, Ser. 137 AUD 2.75 4/21/24 18,300,000 13,046,100 Australian Government, Sr. Unscd. Bonds, Ser. 141 AUD 3.25 10/21/18 49,700,000 36,353,281 Australian Government, Sr. Unscd. Bonds, Ser. 139 AUD 3.25 4/21/25 83,725,000 61,924,002 Australian Government, Sr. Unscd. Bonds, Ser. 130 AUD 4.75 6/15/16 68,825,000 49,266,806 Bermuda.3% Digicel, Sr. Unscd. Notes 6.00 4/15/21 5,595,000 b Brazil1.1% Brazilian Government, Sr. Unscd. Bonds 5.00 1/27/45 6,800,000 5,117,000 Brazilian Government, Notes, Ser. F BRL 10.00 1/1/25 65,900,000 12,584,348 Canada2.8% Canadian Government, Bonds CAD 1.50 3/1/20 38,335,000 29,707,111 Canadian Government, Treasury Bonds CAD 3.50 12/1/45 7,110,000 6,830,289 CIT Canada Equipment Receivables Trust, Ser. 2012-1A, Cl. A2 CAD 2.11 12/20/16 92,046 b 69,031 CNH Capital Canada Receivables Trust, Ser. 2014-1A, Cl. A2 CAD 1.80 10/15/20 3,219,239 b 2,420,545 Valeant Pharmaceuticals International, Gtd. Notes EUR 4.50 5/15/23 5,895,000 b 5,919,339 Chile.3% Codelco, Sr. Unscd. Notes 4.50 9/16/25 5,425,000 b,c Croatia.3% Croatian Government, Sr. Unscd. Notes EUR 3.00 3/11/25 5,000,000 France3.5% Altice, Gtd. Notes 7.75 5/15/22 5,500,000 b 5,018,750 AXA, Sub. Notes EUR 5.25 4/16/40 3,500,000 d 4,289,353 AXA, Jr. Sub. Notes EUR 5.78 7/29/49 1,500,000 d 1,717,802 Electricite de France, Jr. Sub. Notes EUR 5.38 1/28/49 500,000 d 577,773 Engie, Sub. Notes, Ser. NC5 EUR 3.00 6/29/49 2,000,000 d 2,209,304 French Government, Bonds EUR 2.25 5/25/24 15,175,000 19,147,346 Pernod-Ricard, Sr. Unscd. Notes 5.50 1/15/42 3,180,000 b 3,417,438 Societe Generale, Gtd. Notes 2.75 10/12/17 4,510,000 4,601,395 Societe Generale, Sr. Unscd. Notes EUR 2.38 2/28/18 5,300,000 6,195,036 Total, Jr. Sub. Notes EUR 2.63 12/29/49 7,300,000 d 7,191,821 Veolia Environnement, Jr. Sub. Notes EUR 4.45 1/15/49 600,000 d 687,808 Germany1.0% Allianz, Jr. Sub. Bonds EUR 3.38 9/29/49 3,100,000 3,244,516 Allianz, Sub. Notes EUR 5.63 10/17/42 4,300,000 d 5,516,049 Driver thirteen UG (haftungsbeschraenkt), Ser. 13, Cl. A EUR 0.15 2/22/21 2,378,757 2,636,685 German Government, Bonds EUR 0.50 2/15/25 375,000 417,935 German Government, Bonds EUR 2.25 9/4/20 115,000 143,039 German Government, Bonds EUR 2.50 8/15/46 3,385,000 4,901,583 Hungary.1% Hungarian Development Bank, Govt. Gtd. Notes 6.25 10/21/20 1,400,000 b Iceland.9% Icelandic Government, Unscd. Notes 4.88 6/16/16 113,000 b 115,553 Icelandic Government, Unscd. Notes 4.88 6/16/16 8,402,000 8,591,793 Icelandic Government, Unscd. Notes 5.88 5/11/22 5,575,000 6,357,886 India.1% State Bank of India/London, Sr. Unscd. Notes 3.62 4/17/19 725,000 b 744,644 State Bank of India/London, Sr. Unscd. Notes 3.62 4/17/19 1,125,000 c 1,155,482 Ireland.8% AerCap Ireland Capital, Gtd. Bonds 4.63 7/1/22 1,925,000 1,922,594 Irish Government, Bonds EUR 2.00 2/18/45 2,150,000 2,295,880 Irish Government, Bonds EUR 2.40 5/15/30 6,880,000 8,340,627 Italy8.4% Enel, Sub. Bonds 8.75 9/24/73 1,315,000 b,d 1,513,526 Enel, Sr. Unscd. Bonds EUR 4.88 2/20/18 2,165,000 2,658,419 Intesa Sanpaolo, Sr. Unscd. Notes 3.88 1/16/18 3,585,000 3,695,045 Intesa Sanpaolo, Gtd. Notes 3.88 1/15/19 6,800,000 7,052,736 Intesa Sanpaolo, Sr. Unscd. Notes EUR 3.00 1/28/19 1,075,000 1,265,988 Italian Government, Treasury Bonds EUR 1.05 12/1/19 13,930,000 15,824,581 Italian Government, Treasury Bonds EUR 1.50 6/1/25 14,660,000 16,080,788 Italian Government, Treasury Bonds EUR 3.50 6/1/18 7,000,000 8,491,805 Italian Government, Treasury Bonds EUR 4.75 6/1/17 8,685,000 10,446,097 Italian Government, Treasury Bonds EUR 4.75 9/1/44 3,740,000 b 5,806,668 Italian Government, Sr. Unscd. Notes EUR 2.36 9/15/24 43,350,000 b 54,914,254 Telecom Italia, Sr. Unscd. Notes GBP 6.38 6/24/19 3,500,000 5,745,565 Japan5.9% Development Bank of Japan, Govt. Gtd. Notes JPY 1.05 6/20/23 38,000,000 337,459 Development Bank of Japan, Gov't. Gtd. Bonds JPY 1.70 9/20/22 325,000,000 2,994,462 Japanese Government, Sr. Unscd. Bonds, Ser. 44 JPY 1.70 9/20/44 5,490,400,000 49,394,881 Japanese Government, Sr. Unscd. Bonds, Ser. 19 JPY 0.10 9/10/24 2,943,000,000 e 26,038,675 Japanese Government, Sr. Unscd. Bonds, Ser. 20 JPY 0.10 3/10/25 1,781,700,000 e 15,806,423 Mexico.0% Mexican Government, Bonds, Ser. M 20 MXN 10.00 12/5/24 9,225,000 Morocco1.9% Moroccan Government, Sr. Unscd. Bonds EUR 3.50 6/19/24 9,840,000 11,091,482 Moroccan Government, Sr. Unscd. Bonds 4.25 12/11/22 13,545,000 c 13,731,244 Moroccan Government, Sr. Unscd. Notes EUR 4.50 10/5/20 4,950,000 6,002,967 Netherlands2.8% ABN Amro Bank, Sub. Notes 4.75 7/28/25 9,350,000 b 9,301,904 ABN AMRO Bank, Sr. Unscd. Notes 4.25 2/2/17 5,700,000 b 5,909,617 Iberdrola International, Gtd. Notes EUR 1.13 1/27/23 1,400,000 1,502,695 Iberdrola International, Gtd. Notes EUR 5.75 2/27/49 800,000 d 948,112 ING Groep, Jr. Sub. Notes 6.50 12/29/49 4,420,000 c,d 4,226,625 Netherlands Government, Bonds EUR 1.25 1/15/19 5,550,000 b 6,478,554 Rabobank Nederland, Gtd. Notes 3.38 1/19/17 2,565,000 2,636,992 Rabobank Nederland, Sub. Bonds EUR 2.50 5/26/26 6,080,000 6,736,528 Rabobank Nederland, Sr. Unscd. Notes EUR 3.88 4/20/16 1,325,000 1,511,532 Volkswagen International Finance, Notes 2.38 3/22/17 3,000,000 b 2,958,861 Vonovia Finance, Gtd. Notes 3.20 10/2/17 1,585,000 b 1,622,116 Norway.5% Norwegian Government, Bonds, Ser. 474 NOK 3.75 5/25/21 61,700,000 b Peru.2% Peruvian Government, Sr. Unscd. Bonds 4.13 8/25/27 3,625,000 Poland.9% Polish Government, Sr. Unscd. Notes EUR 1.50 9/9/25 11,400,000 12,747,980 Polish Government, Bonds, Ser. 0725 PLN 3.25 7/25/25 3,725,000 1,015,501 Portugal1.0% Portuguese Government, Sr. Unscd. Bonds EUR 2.20 10/17/22 13,500,000 b Singapore2.5% ABJA Investment, Gtd. Bonds 5.95 7/31/24 5,775,000 c 5,121,357 Singapore Government, Sr. Unscd. Bonds SGD 2.38 6/1/25 11,700,000 8,133,886 Singapore Government, Sr. Unscd. Bonds SGD 3.00 9/1/24 35,475,000 25,963,397 South Africa.0% South African Government, Bonds, Ser. 2023 ZAR 7.75 2/28/23 5,350,000 Spain5.1% BBVA Subordinated Capital, Gtd. Notes EUR 3.50 4/11/24 3,900,000 d 4,424,170 BBVA US Senior, Gtd. Notes 4.66 10/9/15 2,275,000 2,276,254 Santander International Debt, Gtd. Notes EUR 4.00 3/27/17 4,200,000 4,925,882 Spanish Government, Bonds EUR 1.40 1/31/20 23,794,000 27,333,069 Spanish Government, Bonds EUR 2.75 4/30/19 27,450,000 33,052,324 Spanish Government, Bonds EUR 5.75 7/30/32 4,375,000 7,045,782 Telefonica Emisiones, Gtd. Notes EUR 3.96 3/26/21 1,600,000 2,002,910 Supranational.2% European Investment Bank, Sr. Unscd. Notes JPY 1.90 1/26/26 58,000,000 566,777 International Bank for Reconstruction & Development, Sr. Unscd. Notes AUD 3.50 1/24/18 2,800,000 2,022,159 Sweden.2% Swedish Government, Bonds, Ser. 1047 SEK 5.00 12/1/20 17,000,000 United Kingdom9.2% Arcelormittal, Sr. Unscd. Bonds 6.13 6/1/25 1,910,000 1,551,875 E-Carat, Ser. 2012-1, Cl. A GBP 1.30 6/18/20 6,458 9,779 HSBC Holdings, Sub. Notes 4.25 8/18/25 6,375,000 6,294,433 International Game Technology, Sr. Scd. Notes EUR 4.13 2/15/20 1,375,000 b 1,526,640 International Game Technology, Sr. Scd. Notes EUR 4.75 2/15/23 5,700,000 b 5,984,768 Lloyds Bank, Gtd. Notes 6.50 9/14/20 2,165,000 b 2,499,785 Lloyds Bank, Sr. Unscd. Notes GBP 2.75 12/9/18 4,725,000 7,291,675 Lloyds Bank, Sr. Unscd. Notes EUR 4.63 2/2/17 1,975,000 2,333,933 Lloyds Bank, Sub. Notes EUR 6.50 3/24/20 2,650,000 3,531,207 Royal Bank of Scotland Group, Sub. Notes 6.00 12/19/23 5,375,000 5,731,884 Royal Bank of Scotland Group, Jr. Sub. Bonds 8.00 12/29/49 2,650,000 d 2,676,500 Royal Bank of Scotland Group, Jr. Sub. Bonds 7.50 12/29/49 2,500,000 d 2,500,775 United Kingdom Gilt, Bonds GBP 2.00 1/22/16 30,475,000 46,317,989 United Kingdom Gilt, Unscd. Bonds GBP 3.25 1/22/44 12,625,000 22,108,179 United Kingdom Gilt, Bonds GBP 2.00 9/7/25 14,950,000 23,086,142 United Kingdom Gilt, Bonds GBP 4.25 12/7/40 6,770,000 13,711,029 United States36.1% 1211 Avenue of the Americas Trust, Ser. 2015-1211, Cl. E 4.14 8/10/35 5,050,000 b,d 4,572,267 A10 Term Asset Financing, Ser. 2013-2, Cl. A 2.62 11/15/27 1,484,661 b 1,496,044 AES, Sr. Unscd. Notes 7.38 7/1/21 4,870,000 5,076,975 Alcatel-Lucent USA, Sr. Unscd. Notes 6.45 3/15/29 3,995,000 3,970,031 Ally Financial, Gtd. Notes 3.50 1/27/19 6,010,000 5,933,012 Alternative Loan Trust, Ser. 2004-18CB, Cl. 4A1 5.50 9/25/34 921,412 960,968 American International Group, Sr. Unscd. Notes 4.88 6/1/22 2,600,000 2,873,086 AmeriCredit Automobile Receivables Trust, Ser. 2013-1, Cl. D 2.09 2/8/19 2,760,000 2,776,915 AmeriCredit Automobile Receivables Trust, Ser. 2014-4, Cl. C 2.47 11/9/20 4,600,000 4,657,794 AmeriCredit Automobile Receivables Trust, Ser. 2013-4, Cl. C 2.72 9/9/19 1,065,000 1,080,375 AmeriCredit Automobile Receivables Trust, Ser. 2014-4, Cl. D 3.07 11/9/20 3,350,000 3,391,372 Aventura Mall Trust, Ser. 2013-AVM, Cl. A 3.74 12/5/32 2,305,000 b,d 2,466,617 BAE Systems Holdings, Gtd. Bonds 3.80 10/7/24 2,800,000 b 2,839,074 BAE Systems Holdings, Gtd. Bonds 3.80 10/7/24 1,301,000 1,319,155 Barclays Commercial Mortgage Securities Trust, Ser. 2013-TYSN, Cl. A2 3.76 9/5/32 1,245,000 b 1,330,303 Bear Stearns ALT-A Trust, Ser. 2005-4, Cl. 24A1 2.54 5/25/35 1,585,969 d 1,561,907 Bear Stearns ALT-A Trust, Ser. 2004-2, Cl. 2A1 2.61 3/25/34 803,654 d 800,654 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2006-PWR14, Cl. AJ 5.27 12/11/38 9,592,507 9,620,790 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2005-PWR10, Cl. AJ 5.55 12/11/40 650,000 d 642,926 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2007-PWR16, Cl. AJ 5.70 6/11/40 7,313,309 d 7,432,801 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2007-PWR17, Cl. AJ 5.88 6/11/50 2,000,000 d 2,053,121 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2007-PWR18, Cl. AJ 6.18 6/11/50 950,000 d 959,326 Becton Dickinson and Company, Sr. Unscd. Notes 3.73 12/15/24 1,750,000 1,784,907 Branch Banking & Trust, Sub. Notes 3.63 9/16/25 7,850,000 7,866,124 Calpine, Sr. Unscd. Notes 5.38 1/15/23 5,765,000 5,404,687 Capital Auto Receivables Asset Trust, Ser. 2013-1, Cl. D 2.19 9/20/21 415,000 416,945 Capital Auto Receivables Asset Trust, Ser. 2015-2, Cl. B 2.29 5/20/20 6,000,000 6,053,391 Capital Auto Receivables Asset Trust, Ser. 2014-2, Cl. C 2.41 5/20/19 2,275,000 2,308,599 Capital Auto Receivables Asset Trust, Ser. 2014-3, Cl. D 3.14 2/20/20 2,850,000 2,887,242 Capital Auto Receivables Asset Trust, Ser. 2015-2, Cl. D 3.16 11/20/20 7,275,000 7,331,272 Capital Auto Receivables Asset Trust, Ser. 2014-1, Cl. D 3.39 7/22/19 900,000 920,453 Capital Auto Receivables Asset Trust, Ser. 2013-3, Cl. D 3.69 2/20/19 855,000 882,286 Carmax Auto Owner Trust, Ser. 2014-4, Cl. D 3.04 5/17/21 2,625,000 2,660,281 Carmax Auto Owner Trust, Ser. 2015-2, Cl. D 3.04 11/15/21 1,000,000 1,006,972 Celgene, Sr. Unscd. Notes 5.00 8/15/45 7,545,000 7,512,707 Chrysler Capital Auto Receivables Trust, Ser. 2013-BA, Cl. C 2.24 9/16/19 1,135,000 b 1,143,049 Chrysler Capital Auto Receivables Trust, Ser. 2013-AA, Cl. D 2.93 8/17/20 5,100,000 b 5,167,361 Chrysler Capital Auto Receivables Trust, Ser. 2015-AA, Cl. D 3.15 1/18/22 3,100,000 b 3,134,207 Citigroup Commercial Mortgage Trust, Ser. 2013-375X, Cl. E 3.63 5/10/35 1,918,198 1,765,541 Citigroup Commercial Mortgage Trust, Ser. 2013-375P, Cl. E 3.52 5/10/35 7,595,000 b,d 6,990,563 Citigroup, Sub. Bonds 4.40 6/10/25 5,870,000 5,915,228 Citigroup, Sr. Unscd. Notes 4.65 7/30/45 4,120,000 4,125,995 Clear Channel Worldwide Holdings, Gtd. Notes, Ser. B 7.63 3/15/20 5,170,000 5,202,312 Colony American Homes, Ser. 2014-1A, Cl. C 2.10 5/17/31 1,625,000 b,d 1,593,036 Colony American Homes, Ser. 2014-1A, Cl. D 2.40 5/17/31 625,000 b,d 610,781 Commercial Mortgage Trust, Ser. 2015-3BPX Cl. B 3.35 2/10/35 1,850,000 1,847,504 Commercial Mortgage Trust, Ser. 2015-3BPX Cl. D 3.35 2/10/35 2,455,000 2,303,654 Commercial Mortgage Trust, Ser. 2013-CR6, Cl. B 3.40 3/10/46 530,000 b 533,519 Commercial Mortgage Trust, Ser. 2013-WWP, Cl. B 3.73 3/10/31 1,225,000 b 1,272,367 Commercial Mortgage Trust, Ser. 2013-CR6, Cl. C 3.78 3/10/46 370,000 b,d 367,724 Commercial Mortgage Trust, Ser. 2014-UBS2, Cl. AM 4.20 3/10/47 375,000 400,134 Commercial Mortgage Trust, Ser. 2013-CR10, Cl. A4 4.21 8/10/46 1,250,000 d 1,375,313 Commercial Mortgage Trust, Ser. 2014-UBS2, Cl. B 4.70 3/10/47 275,000 294,647 Commercial Mortgage Trust, Ser. 2013-LC13, Cl. B 5.01 8/10/46 890,000 b,d 987,937 Commercial Mortgage Trust, Ser. 2013-LC13, Cl. C 5.05 8/10/46 325,000 b,d 351,504 Commercial Mortgage Trust, Ser. 2013-CR11, Cl. C 5.17 10/10/46 725,000 b,d 779,481 Commercial Mortgage Trust, Ser. 2006-C8, Cl. AJ 5.38 12/10/46 6,400,000 6,394,512 Continental Resources, Gtd. Notes 5.00 9/15/22 6,060,000 5,310,075 Credit Suisse Mortgage Trust, Ser. 2014-USA, Cl. E 4.37 9/15/37 3,525,000 b 3,318,282 Credit Suisse Mortgage Trust, Ser. 2014-USA, Cl. D 4.37 9/15/37 9,350,000 b 9,362,683 Dell Equipment Finance Trust, Ser. 2015-1, Cl. C 2.42 3/23/20 6,880,000 b 6,882,563 Drive Auto Receivables Trust, Ser. 2015-AA, Cl. C 3.06 5/17/21 5,950,000 b 5,986,542 DT Auto Owner Trust, Ser. 2014-1A, Cl. C 2.64 10/15/19 900,000 b 905,288 DT Auto Owner Trust, Ser. 2014-1A, Cl. D 3.98 1/15/21 3,350,000 b 3,395,473 DT Auto Owner Trust, Ser. 20015-2A, Cl. D 4.25 2/15/22 1,250,000 b 1,268,057 DT Auto Owner Trust, Ser. 2014-3A, Cl. D 4.47 11/15/21 2,500,000 b 2,554,389 Dynegy, Gtd. Notes 7.38 11/1/22 5,075,000 5,144,781 Enterprise Products Operating, Gtd. Notes 4.90 5/15/46 1,515,000 1,377,158 Exeter Automobile Receivables Trust, Ser. 2015-1A, Cl. B 2.84 3/16/20 7,300,000 b 7,383,399 Exeter Automobile Receivables Trust, Ser. 2015-2A, Cl. C 3.90 3/15/21 100,000 b 101,459 Extended Stay America Trust, Ser. 2013-ESH7, Cl. D7 4.04 12/5/31 1,000,000 b,d 1,012,941 Federal Home Loan Mortgage Corporation Structured Agency Credit Risk Debt Notes, Ser. 2014-HQ2, Cl. M1 1.64 9/25/24 2,474,319 d,f 2,483,551 Federal Home Loan Mortgage Corporation Structured Agency Credit Risk Debt Notes, Ser. 2014-DN2, Cl. M2 1.84 4/25/24 1,750,000 d,f 1,737,113 Federal Home Loan Mortgage Corporation Structured Agency Credit Risk Debt Notes, Ser. 2014-DN3, Cl. M2 2.59 8/25/24 2,000,000 d,f 2,024,036 Federal National Mortgage Association Connecticut Avenue Securities, Ser. 2014-C04, Ser. 1M1 2.14 11/25/24 2,623,479 d,f 2,641,555 Flagship Credit Auto Trust, Ser. 2015-2, Cl. A 1.98 10/15/20 2,914,834 b 2,922,229 Ford Credit Auto Owner Trust, Ser. 2014-A, Cl. B 1.71 5/15/19 1,750,000 1,763,309 Ford Motor Credit, Sr. Unscd. Notes 3.00 6/12/17 4,620,000 4,695,163 Freeport-McMoRan, Gtd. Notes 3.88 3/15/23 3,900,000 2,920,125 Freeport-McMoran, Gtd. Notes 4.55 11/14/24 2,560,000 c 1,920,000 Freeport-McMoRan, Gtd. Notes 5.45 3/15/43 2,590,000 1,813,000 Frontier Communications, Sr. Unscd. Notes 8.50 4/15/20 2,455,000 2,393,625 Frontier Communications, Sr. Unscd. Notes 8.88 9/15/20 1,025,000 b 1,007,062 Frontier Communications, Sr. Unscd. Notes 9.25 7/1/21 920,000 889,419 GAHR Commercial Mortgage Trust, Ser. 2015-NRF, Cl. FFX 3.38 12/15/19 1,640,000 b,d 1,526,846 GAHR Commercial Mortgage Trust, Ser. 2015-NRF, Cl. EFX 3.49 12/15/19 3,620,000 b,d 3,427,210 General Electric Capital, Gtd. Cap. Secs., Ser. A 7.13 12/29/49 2,500,000 d 2,890,625 General Motors, Sr. Unscd. Notes 5.20 4/1/45 8,020,000 7,553,741 Genesis Energy, Gtd. Notes 6.75 8/1/22 2,550,000 2,405,925 Glencore Funding, Gtd. Notes 4.00 4/16/25 4,050,000 b,c 3,134,485 GM Financial Automobile Leasing Trust, Ser. 2015-1, Cl. D 3.01 3/20/20 3,350,000 3,367,842 Hilton USA Trust, Ser. 2013-HLT, Cl. DFX 4.41 11/5/30 915,000 b 922,522 Hyundai Auto Receivables Trust, Ser. 2015-A, Cl. C 1.98 7/15/20 1,320,000 1,314,339 Impac CMB Trust Ser. 05-1, Cl. 1A2 0.81 4/25/35 2,075,606 d 1,864,359 JP Morgan Chase Bank, Sub. Notes EUR 4.38 11/30/21 3,050,000 d 3,534,242 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2013-LC11, Cl. AS 3.22 4/15/46 930,000 940,237 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2013-LC11, Cl. B 3.50 4/15/46 1,775,000 1,788,831 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2006-LDP9, Cl. AM 5.37 5/15/47 5,835,000 5,986,859 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2006-CB17, Cl. AM 5.46 12/12/43 2,575,000 2,620,756 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2007-LDPX, Cl. AM 5.46 1/15/49 5,390,000 d 5,547,194 JPMBB Commercial Mortgage Securities Trust, Ser. 2014-C24, Cl. B 4.12 11/15/47 1,160,000 d 1,196,084 JPMorgan Chase & Co., Sub. Notes 3.88 9/10/24 3,490,000 3,463,120 JPMorgan Chase & Co., Sub. Notes 4.25 10/1/27 9,600,000 9,582,998 KeyCorp Student Loan Trust, Ser. 1999-B, Cl. CTFS 1.05 11/25/36 671,969 d 628,169 Kraft Heinz Foods, Gtd. Notes EUR 2.00 6/30/23 5,300,000 5,884,668 LB-UBS Commercial Mortgage Trust, Ser. 2007-C7, Cl. AJ 6.25 9/15/45 8,100,000 d 8,451,666 Long Beach Mortgage Loan Trust, Ser. 2004-1, Cl. M2 1.02 2/25/34 176,803 d 169,709 Merrill Lynch Mortgage Trust, Ser. 2006-C1, Cl. AJ 5.67 5/12/39 6,340,000 d 6,375,941 Metropolitan Life Global Funding I, Scd. Notes 1.50 1/10/18 4,605,000 b 4,599,133 ML-CFC Commercial Mortgage Trust, Ser. 2007-9, Cl. AJ 6.19 9/12/49 1,625,000 d 1,616,990 Morgan Stanley Bank of America Merrill Lynch Trust, Ser. 2013-C7, Cl. B 3.77 2/15/46 505,000 515,987 Morgan Stanley Bank of America Merrill Lynch Trust, Ser. 2013-C8, Cl. B 3.67 12/15/48 460,000 d 469,588 Morgan Stanley Bank of America Merrill Lynch Trust, Ser. 2013-C8, Cl. C 4.17 12/15/48 390,000 d 393,442 Morgan Stanley Capital I Trust, Ser. 2007-IQ14, Cl. AM 5.68 4/15/49 5,692,000 d 5,918,695 Morgan Stanley Capital I Trust, Ser. 2007-IQ15, Cl. AJ 5.92 6/11/49 5,405,000 d 5,433,555 Morgan Stanley Mortgage Loan Trust, Ser. 2005-1, Cl. 4A1 0.49 3/25/35 319,351 d 292,372 Morgan Stanley, Sr. Unscd. Notes 4.00 7/23/25 3,450,000 3,530,150 Newfield Exploration, Sr. Unscd. Notes 5.38 1/1/26 1,150,000 1,058,000 NRG Energy, Gtd. Notes 6.25 7/15/22 2,000,000 1,830,000 NRG Energy, Gtd. Notes 6.25 5/1/24 3,375,000 2,995,312 OneMain Financial Issuance Trust, Ser. 2014-2A, Cl. A 2.47 9/18/24 7,400,000 b 7,408,673 OneMain Financial Issuance Trust, Ser. 2015-2A, Cl. A 2.57 7/18/25 6,225,000 b 6,218,675 OneMain Financial Issuance Trust, Ser. 2015-1A, Cl. A 3.19 3/18/26 5,344,000 b 5,397,857 OneMain Financial Issuance Trust, Ser. 2015-1A, Cl. B 3.85 3/18/26 3,250,000 b 3,321,347 Popular ABS Mortgage Pass-Through Trust, Ser. 2006-D, Cl. A2 0.35 11/25/46 283,721 d 275,129 Prudential Financial, Sr. Unscd. Notes 5.38 6/21/20 2,200,000 2,481,851 Quicken Loans, Gtd. Notes 5.75 5/1/25 3,695,000 b 3,482,537 Santander Drive Auto Receivables Trust, Ser. 2015-2, Cl. D 3.02 4/15/21 2,375,000 2,362,347 Santander Drive Auto Receivables Trust, Ser. 2014-1, Cl. B 1.59 10/15/18 3,800,000 3,808,884 Santander Drive Auto Receivables Trust, Ser. 2013-3, Cl. D 2.42 4/15/19 2,900,000 2,912,818 Santander Drive Auto Receivables Trust, Ser. 2014-1, Cl. D 2.91 4/15/20 4,725,000 4,786,416 Santander Drive Auto Receivables Trust, Ser. 2014-4, Cl. D 3.10 11/16/20 1,820,000 1,839,043 Santander Drive Auto Receivables Trust, Ser. 2015-1, Cl. D 3.24 4/15/21 4,225,000 4,273,913 Santander Drive Auto Receivables Trust, Ser. 2015-3, Cl. D 3.49 5/17/21 1,550,000 1,576,754 Scientific Games International, Gtd. Notes 10.00 12/1/22 3,105,000 2,724,637 Sinclair Television Group, Gtd. Notes 5.63 8/1/24 2,300,000 b 2,098,750 SLM Private Education Loan Trust, Ser. 2011-B, Cl. A1 1.06 12/16/24 193,540 b,d 193,563 Southwestern Energy, Sr. Unscd. Notes 4.95 1/23/25 5,825,000 c 5,215,449 Springleaf Funding Trust, Ser. 2014-AX, Cl. A 2.41 12/15/22 4,850,000 b 4,853,958 Springleaf Funding Trust, Ser. 2013-AA, Cl. A 2.58 9/15/21 725,550 b 727,302 Springleaf Funding Trust, Ser. 2015-AA, Cl. A 3.16 11/15/24 9,175,000 b 9,278,627 Springleaf Funding Trust, Ser. 2014-AA, Cl. B 3.45 12/15/22 3,450,000 b 3,475,875 Structured Asset Securities Corp. Mortgage Pass-through Certificates, Ser. 2004-11XS, Cl. 1A5A 5.76 6/25/34 895,000 d 917,685 Sunoco Logistics Partner Operations, Gtd. Notes 5.35 5/15/45 2,300,000 1,875,321 SunTrust Auto Receivables Trust, Ser. 2015-15A, Cl. A3 1.42 9/16/19 7,025,000 b 6,979,755 T-Mobile USA, Gtd. Notes 6.00 3/1/23 2,900,000 2,805,750 Tenet Healthcare, Sr. Unscd. Notes 6.75 6/15/23 1,725,000 c 1,720,687 U.S. Treasury Bonds 2.50 2/15/45 20,880,000 c 19,227,139 U.S. Treasury Inflation-Protected Securities, Notes 0.13 4/15/20 31,662,939 g 31,482,365 U.S. Treasury Inflation Protected Securities, Notes 0.38 7/15/25 31,197,470 c,g 30,413,478 UBS-Barclays Commercial Mortgage Trust, Ser. 2013-C5, Cl. B 3.65 3/10/46 475,000 b,d 476,963 UBS-Barclays Commercial Mortgage Trust, Ser. 2013-C5, Cl. C 4.09 3/10/46 370,000 b,d 373,116 Virgin Media Secured Finance, Sr. Scd. Notes GBP 6.00 4/15/21 1,282,500 b 1,968,479 Volkswagen Group of America Finance, Gtd. Notes 1.25 5/23/17 600,000 b 579,447 Wachovia Bank Commercial Mortgage Trust, Ser. 2006-C29, Cl. AJ 5.37 11/15/48 4,385,000 d 4,433,439 Wachovia Bank Commercial Mortgage Trust, Ser. 2007-C32, Cl. AJ 5.71 6/15/49 7,030,000 d 7,216,485 Wallgreens Boots Alliance, Gtd. Notes 3.80 11/18/24 1,450,000 1,445,005 Wells Fargo & Co., Sr. Unscd. Notes 2.63 12/15/16 1,580,000 1,611,772 Wells Fargo Bank & Co., Sub. Notes 4.30 7/22/27 6,430,000 6,562,143 Wells Fargo Mortgage Backed Securities Trust, Ser. 2005-AR4, Cl. 2A1 2.64 4/25/35 823,742 d 825,906 West, Gtd. Notes 5.38 7/15/22 5,780,000 b 5,360,950 Westlake Automobile Receivables Trust, Ser. 2014-2A, Cl. D 2.86 7/15/21 2,200,000 b 2,206,141 WFRBS Commercial Mortgage Trust, Ser. 2013-C11, Cl. B 3.71 3/15/45 385,000 d 390,815 WFRBS Commercial Mortgage Trust, Ser. 2013-C11, Cl. C 4.12 3/15/45 405,000 d 410,379 ZFS Finance (USA) Trust V, Jr. Sub. Cap. Secs., 6.50 5/9/67 3,571,000 b,d 3,635,278 Vietnam.1% Vietnam Government, Sr. Unscd. Bonds 4.80 11/19/24 2,075,000 b Total Bonds And Notes (cost $1,581,376,798) Principal Short -Term Investments1.4% Amount ($) Value ($) U.S. Treasury Bills: 0.06%, 10/29/15 8,199,000 h 8,199,131 0.17%, 2/11/16 13,945,000 h 13,944,094 Total Short-Term Investments (cost $22,134,604) Other Investment2.1% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $33,776,166) 33,776,166 i Investment of Cash Collateral for Securities Loaned1.2% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $18,894,031) 18,894,031 i Total Investments (cost $1,656,181,599) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Principal amount stated in U.S. Dollars unless otherwise noted. AUDAustralian Dollar BRLBrazilian Real CADCanadian Dollar EUREuro GBPBritish Pound JPYJapanese Yen MXNMexican New Peso NOKNorwegian Krone PLNPolish Zloty SEKSwedish Krona SGDSingapore Dollar ZARSouth African Rand b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At September 30, 2015, these securities were valued at $317,211,509 or 19.9% of net assets. c Security, or portion thereof, on loan. At September 30, 2015, the value of the fund's securities on loan was $58,573,454 and the value of the collateral held by the fund was $60,833,243, consisting of cash collateral of $18,894,031 and U.S. Government & Agency securities valued at $41,939,212. d Variable rate securityinterest rate subject to periodic change. e Principal amount for accrual purposes is periodically adjusted based on changes in the Japanese Consumer Price Index. f The Federal Housing Finance Agency ("FHFA") placed the Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. g Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. h Held by or on behalf of a counterparty for open financial futures contracts. i Investment in affiliated money market mutual fund. At September 30, 2015, net unrealized depreciation on investments was $46,430,219 of which $8,661,888 related to appreciated investment securities and $55,092,107 related to depreciated investment securities. At September 30, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Foreign/Governmental 48.7 Corporate Bonds 22.7 Asset-Backed 10.3 Commercial Mortgage-Backed 8.5 U.S. Government 5.1 Short-Term/Money Market Investments 4.7 Residential Mortgage-Backed 1.0 † Based on net assets. STATEMENT OF FINANCIAL FUTURES September 30, 2015 (Unaudited) Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 9/30/2015 ($) Financial Futures Long Australian 3 Year Bond 30 2,364,178 December 2015 1,597 Australian 10 Year Bond 217 19,711,203 December 2015 174,481 Euro 30 Year Bond 154 26,799,817 December 2015 970,345 Euro-Bond 355 61,957,304 December 2015 1,055,800 U. S. Treasury 5 Year Notes 10 1,205,156 December 2015 6,547 U.S. Treasury Ultra Long Bond 167 26,787,844 December 2015 321,099 Financial Futures Short Japanese 10 Year Bond 42 (51,871,129) December 2015 (98,212) U. S. Treasury 10 Year Notes 487 (62,693,641) December 2015 (649,085) U. S. Treasury 2 Year Notes 249 (54,538,781) December 2015 (70,395) Gross Unrealized Appreciation Gross Unrealized Depreciation ) STATEMENT OF OPTIONS WRITTEN September 30, 2015 (Unaudited) Face Amount Covered by Contracts ($) Value ($) Call Options: Brazilian Real, October 2015 @ BRL 3.50 14,400,000 ) (premiums received $160,273) BRL-Brazilian Real STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS September 30, 2015 (Unaudited) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Brazilian Real, Expiring: 10/2/2015 a 28,330,000 7,009,774 7,140,362 130,588 11/4/2015 a 22,365,000 5,376,202 5,571,321 195,119 12/2/2015 b 315,000 74,362 77,673 3,311 Indian Rupee, Expiring 11/24/2015 a 796,130,000 11,947,446 12,003,543 56,097 Mexican New Peso, Expiring 11/25/2015 c 509,025,000 29,774,857 29,972,926 198,069 Sales: Proceeds ($) Australian Dollar, Expiring: 10/30/2015 d 139,576,000 97,517,973 97,803,938 (285,965) 10/30/2015 e 117,019,000 81,722,559 81,997,757 (275,198) Brazilian Real, Expiring: 10/2/2015 e 28,330,000 7,996,732 7,140,362 856,370 11/4/2015 d 41,300,000 10,066,002 10,288,198 (222,196) 12/2/2015 a 111,180,000 26,925,964 27,414,926 (488,962) British Pound, Expiring 10/30/2015 f 78,800,000 120,233,828 119,188,068 1,045,760 Canadian Dollar, Expiring 10/30/2015 g 52,950,000 39,685,216 39,671,539 13,677 Euro, Expiring: 10/30/2015 d 80,376,000 90,343,428 89,853,776 489,652 10/30/2015 e 3,531,000 3,967,820 3,947,368 20,452 10/30/2015 f 1,662,000 1,868,088 1,857,980 10,108 10/30/2015 g 126,305,000 142,029,973 141,198,630 831,343 10/30/2015 h 142,276,000 160,017,817 159,052,899 964,918 Japanese Yen, Expiring 10/30/2015 d 11,651,108,000 97,674,544 97,156,812 517,732 New Taiwan Dollar, Expiring: 11/25/2015 a 511,980,000 15,322,320 15,552,752 (230,432) 11/25/2015 e 438,150,000 13,307,517 13,309,970 (2,453) Norwegian Krone, Expiring 10/30/2015 d 79,600,000 9,446,445 9,345,476 100,969 Polish Zloty, Expiring 11/25/2015 i 3,850,000 1,023,208 1,011,419 11,789 Singapore Dollar, Expiring 10/30/2015 a 89,370,000 62,653,576 62,734,280 (80,704) South African Rand, Expiring 11/25/2015 a 5,315,000 379,258 379,761 (503) South Korean Won, Expiring 11/25/2015 i 16,495,480,000 13,864,078 13,890,229 (26,151) Swedish Krona, Expiring 10/30/2015 d 21,460,000 2,564,378 2,565,660 (1,282) Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a Citigroup b Standard Chartered Bank c HSBC d Goldman Sachs International e JP Morgan Chase Bank f Credit Suisse International g UBS h Deutsche Bank i Bank of America Dreyfus/Standish Global Fixed Income Fund September 30, 2015 (Unaudited) Unrealized Notional Currency/ (Pay) Receive Appreciation Amount ($) Floating Rate Counterparties Fixed Rate (%) Expiration (Depreciation) ($) IRS PAY FXD . 836% CITI 11/8/17 citigroup 11/8/2022 6,500,000 IRS REC FXD 1.907% GBP JPM 11/4/16 jp morgan chase bank 1.907 11/4/2016 273,392 21,300,000 IRS REC FXD 11.99% BRL GS 01/02/17 goldman sachs international 11.99 1/2/2017 (227,703) Gross Unrealized Appreciation Gross Unrealized Depreciation ) Dreyfus/Standish Global Fixed Income Fund September 30, 2015 (Unaudited) Reference Obligation Notional Amount ($) Counterparties (Pay) Receive Fixed Rate (%) Implied Credit Spread (%) Market Value ($) Upfront Premiums Received (Paid) ($) Unrealized (Depreciation) ($) Sales: Markit CMBX.NA. BBB Series 7 1/17/2047 1/17/2047 36,300,000 Deutsche Bank 3.00 0 (2,035,069) (559,890) (1,475,179) Dreyfus/Standish Global Fixed Income Fund September 30, 2015 (Unaudited) Notional Amount ($) Currency/ FloatingRate (Pay) Receive Fixed Rate (%) Expiration Clearinghouse Unrealized (Depreciation) ($) USD- 6 MONTH LIBOR 7/21/2016 Chicago Mercantile Exchange The following is a summary of the inputs used as of September 30, 2015 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Asset-Backed - 163,698,215 - Commercial Mortgage-Backed - 136,366,101 - Corporate Bonds+ - 362,826,981 - Foreign Government - 776,424,560 - Mutual Funds 52,670,197 - - Residential Mortgage-Backed - 16,110,106 - U.S. Treasury - 103,266,207 - Other Financial Instruments: Financial Futures++ 2,529,869 - - Forward Foreign Currency Exchange Contracts++ - 5,445,954 - Swaps++ - 273,392 - Liabilities ($) Other Financial Instruments: Financial Futures++ (817,692) - - ) Forward Foreign Currency Exchange Contracts++ - (1,613,846) - ) Swaps++ - (1,887,778) - ) Options Written - (1,771,260) - ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the fund's Board. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at period end September 30, 2015 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Options: The fund may purchase and write (sell) put and call options to hedge against changes in interest rates, foreign currencies, or as a substitute for an investment. The fund is subject to interest rate risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument decreases between those dates. As a writer of an option, the fund may have no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option. There is a risk of loss from a change in value of such options which may exceed the related premiums received. For financial reporting purposes, forward rate agreements are classified as interest rate swaps. Swap Transactions: The fund enters into swap agreements to exchange the interest rate on, or return generated by, nominal instrument for the return generated by another nominal instrument. Swap agreements are privately negotiat the over-the-counter (“OTC”) market or centrally cleared. The fund enters into these agreements to hedge certain m or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. For OTC swaps, the fund accrues for the interim payments on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap agreements in the Statement of Assets and Liabilities. Once the inter payments are settled in cash, the net amount is recorded as a realized gain (loss) on swaps, in addition to realized g (loss) recorded upon the termination of swap transactions in the Statement of Operations. Upfront payments made a received by the fund, are recorded as an asset and/or liability in the Statement of Assets and Liabilities and are recor a realized gain or loss ratably over the agreement’s term/event with the exception of forward starting interest rate sw which are recorded as realized gains or losses on the termination date. Fluctuations in the value of swap agreements are recorded for financial statement purposes as unrealized appreciati depreciation on swap transactions. Centrally Cleared Swaps: Upon entering into centrally cleared swap agreements, an initial margin deposit is required with a counterparty, whic consists of cash or cash equivalents. The amount of these deposits is determined by the exchange on which the agr is traded and is subject to change, The change in valuation of centrally cleared swaps is recorded as a receivable or payable for variation margin in the Statement of Assets and liabilities. Payments received from (paid to) the counterp including upon termination, are recorded as realized gain (loss) in the Statement of Operations. Interest Rate Swaps: Interest rate swaps involve the exchange of commitments to pay and receive interest based on a notional principal amount. The fund enters into these agreements for a variety of reasons, including to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. The fund may elect to pay a fixed rate and receive a floating rate, or receive a fixed rate and pay a floating rate on a notional principal amount. The net interest received or paid on interest rate swap agreements is included within unrealized appreciation (depreciation) on swap contracts in the Statement of Assets and Liabilities. Interest rate swaps are valued daily and the change, if any, is recorded as an unrealized gain or loss in the Statement of Operations. When a swap contract is terminated early, the fund records a realized gain or loss equal to the difference between the current realized value and the expected cash flows. The fund’s maximum risk of loss from counterparty credit risk is the discounted net value of the cash flows to be received from the counterparty over the contract’s remaining life, to the extent that the amount is positive. This risk is mitigated by having a master netting arrangement between the fund and the counterparty and by the posting of collateral by the counterparty to the fund to cover the fund’s exposure to the counterparty. Credit Default Swaps: Credit default swaps involve commitments to pay a fixed interest rate in exchange for payment if a credit event affecting a third party (the referenced company, obligation or index) occurs. Credit events may include a failure to pay interest or principal, bankruptcy, or restructuring. The fund enters into these agreements to manage its exposure to the market or certain sectors of the market, to reduce its risk exposure to defaults of corporate and sovereign issuers, or to create exposure to corporate or sovereign issuers to which it is not otherwise exposed. For those credit default swaps in which the fund is paying a fixed rate, the fund is buying credit protection on the instrument. In the event of a credit event, the fund would receive the full notional amount for the reference obligation. For those credit default swaps in which the fund is receiving a fixed rate, the fund is selling credit protection on the underlying instrument. The maximum payouts for these contracts are limited to the notional amount of each swap. Credit default swaps may involve greater risks than if the fund had invested in the reference obligation directly and are subject to general market risk, liquidity risk, counterparty risk and credit risk. The maximum potential amount of future payments (undiscounted) that a fund as a seller of protection could be required to make under a credit default swap agreement would be an amount equal to the notional amount of the agreement which may exceed the amount of unrealized appreciation or depreciation reflected in the Statement of Assets and Liabilities. Notional amounts of all credit default swap agreements are disclosed in the following chart, which summarizes open credit default swaps on index issues entered into by the fund. These potential amounts would be partially offset by any recovery values of the respective referenced obligations, underlying securities comprising the referenced index, upfront payments received upon entering into the agreement, or net amounts received from the settlement of buy protection credit default swap agreements entered into by the fund for the same referenced entity or entities. GAAP requires disclosure for (i) the nature and terms of the credit derivative, reasons for entering into the credit derivative, the events or circumstances that would require the seller to perform under the credit derivative, and the current status of the payment/performance risk of the credit derivative, (ii) the maximum potential amount of future payments (undiscounted) the seller could be required to make under the credit derivative, (iii) the fair value of the credit derivative, and (iv) the nature of any recourse provisions and assets held either as collateral or by third parties. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Investment Funds By: /s/ Bradley J.
